Citation Nr: 0622956	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for residuals of a left 
tibia fracture.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who allegedly served on active 
duty from March 1995 to March 1999, although the exact period 
of service could not be verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

Initially, the Board notes that the veteran submitted a 
statement in July 2004 indicating as follows:

I am writing in regards to my existing claims that have 
been denied. I disagree with your findings that my claim 
for PTSD Depression and sexual trauma are not service 
related. I would like to appeal this denial. Your prompt 
attention to this issue would be appreciated.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal (usually done by 
completing a VA form 9). 38 C.F.R. § 20.200.  In this case, 
the veteran had filed a notice of disagreement with respect 
to the claims of entitlement to service connection for PTSD 
and a left leg condition. The RO had responded appropriately 
with an April 2004 Statement of the Case. The veteran's July 
2004 statement followed. 

The RO accepted the July 2004 statement in lieu of a VA form 
9 and certified the issues of entitlement to service 
connection for a left leg condition and PTSD to the Board. 
Although the statement only specifically discusses the PTSD 
issue, the RO accepted the statement to include an appeal of 
the left leg denial.  In light of the wording of the 
statement and the RO's actions, the Board concludes that the 
statement sufficiently raises an appeal as to the left leg 
claim as well.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that she was raped on or around February 
[redacted], 1996 while in the military. Shortly thereafter, the 
veteran claims she discovered she was pregnant and later 
married her "best friend" who was also a serviceman at the 
time.  The service medical records obtained do show that she 
was found to be pregnant on March [redacted], 1996, and the note 
indicates she would discuss "abortion option" with father 
or return for a pre-natal consult if she decided to continue 
the pregnancy.  She was then referred for civilian obstetric 
care on March [redacted], 1996.

VA performed the requisite requests (PIES request MO1 and 
O18) necessary to associate the veteran's complete personnel 
file and medical/dental records with the claims file. The 
requests, however, are insufficient because they did not 
include the veteran's former name. The veteran entered the 
military under a different name, presumably her maiden name. 
She was married in 1996. The requests, made under her new 
name, yielded service medical records from March 1996 on, but 
the records obtained do not include the veteran's entrance 
examination, few medical records from 1995, any of her 
personnel records, or her DD-214. The pre-March 1996 records 
are critical in this case because that is the time frame in 
which the veteran alleges she incurred a fracture of the left 
leg.

VA sent the veteran a June 2003 letter asking her to send a 
statement detailing the event(s) that caused her current PTSD 
including unit numbers, locations and dates. She did not 
immediately respond, and the claim was denied. In her 
September 2003 notice of disagreement (NOD), however, the 
veteran alleges that she did not report the incident but her 
and her husband "were counseled at Family Services about 
[the] rape" while in service.  Although she states that was 
while at El Toro/Tustin, California, she did not provide a 
timeframe.  The RO did request that a search be made of 
family counseling records, but only asked for July to 
September 1997.  Since the rape allegedly occurred in 1996, 
and it was in 1996 that the veteran received medical 
treatment for a pregnancy and married, it is possible that 
the counseling she refers to happened in that year.  She must 
provide dates so that a meaningful search can be made.

If a PTSD claim is based on MST or personal assault in 
service, evidence from sources other than the veteran's 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. 38 C.F.R. § 
3.304(f)(3).

Additionally, evidence of behavior changes following the 
claimed assault is relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of a stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

Furthermore, pertinent provisions of Manual M21-1 
specifically address the types of documentation that may be 
used to corroborate the occurrence of a stressor where the 
alleged stressor event is physical or sexual assault.  See 
Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); M21-1, Part 
III at par. 5.14, and Part VI at par. 11.37; see also YR v. 
West, 11 Vet. App. 393, 399 (1998).

The law is clear that VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor, and allowing 
him/her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA must make 
all reasonable efforts to obtain the relevant evidence. 
38 C.F.R. § 3.159(c).  As well, VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).  

In this case, the RO did advise the veteran in a June 2003 
letter of the different types of evidence that could 
substantiate her claim notwithstanding the fact that she did 
not report the alleged rape. In July 2004, however, VA 
approved for publication a new form, VA Form 21-0781a, 
Statement in Support of Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to Personal Trauma. The 
new form identifies additional types of documentation that 
may be used to corroborate the occurrence of a stressor 
involving sexual assault, and it lists additional behavior 
changes or experiences that might occur following a sexual 
assault. The appellant should be sent and asked to complete a 
new VA Form 21-0781a.  

The RO should also take this opportunity to obtain the most 
recent VA outpatient treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the appellant's medical records from 
the VA Medical Center in Muskogee, Oklahoma 
for psychiatric treatment from April 2004 to 
the present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.
  
2.  In accordance with the provisions of M21-
1, Part III at par. 5.14, and Part VI at par. 
11.37, the RO should once again send the 
veteran an appropriate stressor development 
letter. The appellant should also be notified 
that in-service personal assault may be 
corroborated by evidence from sources other 
than the service records, as defined in 38 
C.F.R. § 3.304(f)(3). All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the 
notification to the veteran. 

The RO should also send the appellant a new VA 
Form 21-0781a, Statement in Support of Claim 
for Service Connection for Post Traumatic 
Stress Disorder Secondary to Personal Trauma, 
and request she complete it with as much 
specificity as possible. The RO should inform 
the appellant that if she fails to return any 
form that would provide details regarding the 
in-service stressor event or fails to provide 
information useful to verifying this event, VA 
will have no choice but to proceed to decide 
the case based on the evidence of record. 

The veteran must provide the dates during 
which she and her husband received counseling 
at El Toro/Tustin, California.

An appropriate period of time should be 
allowed for the veteran to respond and/or 
submit additional evidence.  

3.  Obtain the claimant's service medical 
records and military personnel file(s) to the 
extent possible by making a Personnel 
Information Exchange System (PIES) request 
specifically using codes MO1, CO1 and O18 and 
searching under the claimant's former name. 

If the veteran provides dates for the 
counseling she and her husband received 
through Family Services, El Toro/Tustin, 
California, the RO should also request these 
records, including searching under the 
claimant's former name. 

4.  After the development requested in 
paragraphs 1 through 3 is completed, the RO 
should determine whether there is credible 
supporting evidence of a sexual assault in 
service.  If so, then arrange for the veteran 
to be examined by a psychiatrist. The examiner 
should review all pertinent medical records in 
the claims file and should state in the 
examination report that such review was 
performed. The examiner should determine 
whether PTSD may be diagnosed under the 
criteria of the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) of 
the American Psychiatric Association based on 
the verified stressor only.  

5.  After the development requested in 
paragraphs 1 through 3 is completed, the RO 
should determine whether there is credible 
supporting evidence that the veteran incurred 
a left leg injury during service, and, if so, 
should schedule a VA examination for the 
veteran to determine whether she currently has 
any disability as a result of that injury.

6.  The RO should review the claims file to 
ensure that all of the foregoing requested 
development is completed, and arrange for any 
additional development indicated. The RO 
should then re-adjudicate the claims, 
specifically including consideration of 38 
C.F.R. § 3.304(f); Manual M21-1, Part III, 
5.14(c); and Patton v. West, 12 Vet. App 272 
(1999).  If the benefit sought remains denied, 
the RO should issue an appropriate SSOC and 
provide the veteran and her representative, if 
any, the requisite period of time to respond. 
The case should then be returned to the Board 
for further appellate review, if otherwise in 
order. No action is required of the appellant 
unless she is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop the 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



